Ossen Innovation Announces Third Quarter 2012 Financial Results SHANGHAI, November 29, 2012 Ossen Innovation Co., Ltd. ("Ossen" or the "Company") (Nasdaq: OSN), a China-based manufacturer of an array of plain surface, rare earth and zinc coated pre-stressed steel materials, today announced its financial results for the three months and nine months ended September 30, 2012. “We had positive revenue growth for a second consecutive quarter,” said Dr. Liang Tang, Chairman of Ossen Innovation. “More importantly, we generated positive net income. These developments indicate a rebound in the industry and strong execution from our team. As the market demand improves further, we anticipate our margins to gradually return to historical levels.” Financial Summary (in millions ex- EPS) Q3 2012 Q3 2011 Chg. YTD 2012 YTD 2011 Chg. Revenue +32
